Citation Nr: 1811073	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a thoracolumbar spine disability.  

3.  Entitlement to service connection for a right leg and right hip disability.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to an initial rating higher than 10 percent for an anxiety disorder.  

8.  Entitlement to a total disability rating based on individual unemployabilty (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty for training with the Alabama Army National Guard from May 1969 to September 1969.  He also served on verified active duty in the Army from November 1990 to April 1991 and from October 2004 to November 2005, during which he served in Afghanistan from December 2004 to October 2005, and received various decorations evidencing combat, including the Combat Action Badge.  He also had additional service with the Alabama Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection and a 10 percent rating for an anxiety disorder, effective March 25, 2010.  By this decision, the RO also denied service connection for a cervical spine disability; a thoracolumbar spine disability; a right leg and right hip disability; bilateral hearing loss; tinnitus; and for a sleep disorder.  

The issues of entitlement to service connection for a thoracolumbar spine disability; entitlement to service connection for a right leg and right hip disability; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to service connection for a sleep disorder; entitlement to an initial rating higher than 10 percent for an anxiety disorder; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability, diagnosed as degenerative joint disease of the cervical spine, with left C6 sensory radiculopathy, had its onset in service.  


CONCLUSION OF LAW

A cervical spine disability, diagnosed as degenerative joint disease of the cervical spine, with left C6 sensory radiculopathy, was incurred in service.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a cervical spine disability that is related to service.  He specifically maintains that his neck and cervical spine problems began during his period of active duty from October 2004 to November 2005 while in basic training at Fort Benning in Georgia.  He reports that due to wearing a heavy vest, he developed pain in his neck and both shoulders and that he was told that he had arthritis in his cervical spine at that time.  The Veteran essentially reports that he had neck and cervical spine problems during his period of active duty from October 2005 to November 2005 and since that time.  

The service treatment records for his period of service in the Army from October 2004 to November 2005 show treatment for neck and cervical spine problems on several occasions.  A November 2004 treatment entry notes that the Veteran reported that he had left shoulder pain for two to three days with training.  He indicated that he had been wearing body armor during training which caused his problems.  The assessment was rule out radiculopathy of the left upper extremity.  An additional November 2004 treatment entry, the next day, indicates that the Veteran complained of pain in his left shoulder.  It was noted that the Veteran was seen to check x-rays of his cervical spine.  The examiner indicated that the x-rays show degenerative joint disease of the cervical spine at multiple levels.  The assessment included left arm radiculopathy and degenerative joint disease of the cervical spine.  Another November 2004 treatment report, on that same day, indicates that the Veteran complained of left shoulder pain.  It was noted that a radiological report, as to the Veteran's cervical spine, shows moderate degenerative changes at the C6-C7 level, with an otherwise normal cervical spine.  The diagnosis was intervertebral disc degeneration, cervical, without neuropathy.  A November 2004 consultation report, also on the same day, relates that the Veteran was seen for radiating pain and numbness to the left arm.  The Veteran reported that the pain would wax and wane with weight bearing.  The diagnosis was degenerative disc disease of the cervical spine, mild.  The examiner indicated that the Veteran was fit for duty.  

A post-service April 2011 VA spine examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he developed neck pain during basic training at Fort Benning in Georgia in 2004 when he had to wear a heavy vest.  He stated that the pain was in his neck and both shoulders and that he was treated with Motrin.  The Veteran indicated that he was told, at that time, that he had arthritis in his neck and shoulders.  He maintained that he currently had occasional neck pain while performing extensive work with no radiation.  The Veteran reported that his left arm would sometimes ache and that he would have occasional tingling in the middle finger of the left hand which would go away.  The diagnoses included mild degenerative joint disease of the cervical spine, with left C6 sensory radiculopathy.  A radiological report, as to the Veteran's cervical spine, relates an impression of multilevel degenerative disease, most pronounced at C6-C7 with it was moderately advanced.  The examiner commented that the Veteran's degenerative joint disease of the cervical spine was at least as likely as not caused by a service-connected illness.  

The Veteran's service treatment records for his period of active duty from October 2004 to November 2005 show that he was treated for cervical spine complaints and that he was diagnosed with chronic cervical spine disabilities, including degenerative joint disease of the cervical spine and intervertebral disc degeneration, cervical, without neuropathy.  Additionally, the Board observes that an April 2011 VA spine examination report relates a current diagnosis of mild degenerative joint disease of the cervical spine, with left C6 sensory radiculopathy.  The examiner, following a review of the claims file, specifically indicated that the Veteran's degenerative joint disease of the cervical spine was a service-connected illness.  The Board notes that although the examiner did not provide any rationale for his opinion that the Veteran's cervical spine disability was related to service, there are no negative opinions of record in that regard.  Further, the examiner's opinion is consistent with the evidence of record.  Therefore, the Board finds that the examiner's opinion is probative in this matter.  

The Veteran is currently diagnosed with a cervical spine disability, diagnosed as degenerative joint disease of the cervical spine, with left C6 radiculopathy.  The Board finds the Veteran's reports of neck and cervical spine problems during his period of active duty from October 2004 to November 2005 and since that time to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a cervical spine disability, diagnosed as degenerative joint disease of the cervical spine, with left C6 sensory radiculopathy, that had its onset during his period of active duty from October 2004 to November 2005.  Therefore, service connection for a cervical spine disability, diagnosed as degenerative joint disease of the cervical spine, with left C6 sensory radiculopathy, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  


ORDER

Service connection for a cervical spine disability, diagnosed as degenerative joint disease of the cervical spine, with left C6 sensory radiculopathy, is granted.  

REMAND

The remaining issues on appeal are entitlement to service connection for a thoracolumbar spine disability; entitlement to service connection for a right leg and right hip disability; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to service connection for a sleep disorder; entitlement to an initial rating higher than 10 percent for an anxiety disorder; and entitlement to a TDIU.  

The Veteran contends that he has a thoracolumbar spine disability; a right leg and right hip disability; bilateral hearing loss; tinnitus; and a sleep disorder that are all related to service.  He also asserts that his sleep disorder is secondary to his service-connected anxiety disorder.  

The Veteran is competent to report having thoracolumbar spine problems; right left and right hip problems; hearing problems; ringing in the ears; and sleep problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on verified active duty for training with the Alabama Army National Guard from May 1969 to September 1969.  He also served on verified active duty in the Army from November 1990 to April 1991 and from October 2004 to November 2005, during which he served in Afghanistan from December 2004 to October 2005, and received various decorations evidencing combat including the Combat Action Badge.  He also had additional service with the Alabama Army National Guard.  

The service treatment records for his period of active duty for training with the Alabama Army National Guard from May 1969 to September 1969 are not of record.  

The Veteran's subsequent service treatment records show that he had bilateral hearing loss in both ears as defined by 38 C.F.R. 3.385 prior to his period of active duty from November 1990 to April 1991.  The Veteran was also noted to have bilateral hearing loss during his period of active duty from November 1990 to April 1991, as well as prior to, during, and following his period of active duty from October 2004 to October 2005.  Such records further show that the Veteran was treated for thoracolumbar spine problems and right leg and right hip problems prior to, during, and following his period of active duty from October 2004 to October 2005.  The Veteran's service treatment records do not specifically refer to treatment for tinnitus.  Such records do show that the Veteran reported that he had sleep problems at various times during his periods of service.  

As to the Veteran's claim for service connection for a thoracolumbar spine disability, the Board notes that he was afforded a VA spine examination in April 2011.  There is a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had suffered right lower back pain since 1993.  He stated that while on active duty, he received injections for his back, with gradual worsening.  The diagnoses included mild degenerative joint disease of the lumbar spine and mild degenerative joint disease of the thoracic spine.  The examiner commented that the Veteran's degenerative joint disease of the thoracic spine was at least as likely as not caused by his documented in-service thoracic pain, but that he had no current symptoms.  The examiner also maintained that the Veteran's low back condition was less likely as not permanently aggravated by his military service as he had no significant signs or symptoms related to lower back degenerative joint disease.  

The Board observes that the examiner provided no rationales for his respective opinions that the Veteran's degenerative joint disease of the thoracic spine was related to his in-service thoracic pain, but that his degenerative joint disease of the lumbar spine was not aggravated during his periods of service.  The Board also notes that the examiner's opinions are somewhat contradictory in terms of relating a thoracic spine disability, but not a low back disability, to the Veteran's periods of service.  Further, the examiner did not address any reports of the Veteran of thoracolumbar spine problems during and since his periods of active duty.  See Davidson, 581 F.3d at 1313.  The Board also notes that the examiner did not state the likelihood that any diagnosed thoracolumbar spine disability existed prior to the Veteran's periods of active duty, and if so, the likelihood that the disability worsened during service.  

Additionally, the Board observes that the Veteran has not been afforded a VA examination as to his claim for service connection for a right leg and right hip disability.  He has also not been afforded a VA examination as to his claim for service connection for a sleep disorder.  

As to the Veteran's claims for service connection for bilateral hearing loss and for tinnitus, he was afforded a VA audiological examination in November 2010.  The Veteran complained of bilateral hearing loss and tinnitus.  He reported that he was exposed to acoustic trauma from automatic weapons and track vehicle noise while in an amor unit in the 1980s with the National Guard.  He stated that when he was deployed to Operation Desert Storm in 1990, he was exposed to track vehicles and weapons while training at Fort Hood in Texas.  The Veteran maintained that while serving in Afghanistan, he was a sergeant of the guard at two outposts and a travel control point.  He stated that he was exposed to some artillery fire and that he could feel the concussion of incoming rocket explosions, but that he was not close enough to actually hear the explosions.  The Veteran indicated that since service, he tested life jackets, preservers, ceiling fans, and heater for a laboratory, and that he had subsequently worked as a sheet metal mechanic cutting metal and riveting for the last ten years.  The Veteran maintained that he had suffered from tinnitus since the 1970s when he was in an armor unit.  

The examiner reported results that were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  The diagnoses were moderate to profound sensorineural hearing loss in the right ear; mild to profound sensorineural hearing loss in the left ear; and tinnitus.  The examiner commented that the Veteran's current hearing loss was less likely as not caused by active duty military noise exposure.  The examiner stated that it should be taken into consideration that the Army did provide the Veteran with hearing aids in 1991.  The examiner reported that the Veteran's enlistment examination in August 1986 shows bilateral mild to moderately-severe high frequency hearing loss.  The examiner reported that in January 1991, the Veteran was issued hearing aids by the Army after deployment for Desert Storm.  It was noted that the thresholds were mild to moderately-severe at that time.  

The examiner indicated that the Veteran's hearing continued to decrease throughout the years and that there were no other audiometric records to review while the Veteran was on active duty.  It was noted that the Veteran's retirement physical for National Guard purposes in July 2008 shows a mild to profound hearing loss for the right ear and a mild to severe hearing loss in the left ear.  The examiner related that the Veteran entered the National Guard in 1986 and the Army in 1990, with pre-existing hearing loss.  It was noted that the Veteran was exposed to occupational noise before the military and for the past ten years as a sheet metal mechanic while also pulling National Guard duty.  The examiner stated that the Veteran specifically indicated that he felt the armor units that he was around in the 1970s and 1980s played a big part in his hearing loss and tinnitus, but that such was not during his periods of active duty.  

The examiner indicated that the Veteran felt that his tinnitus began in the early 1970s due to exposure to an armor unit.  The examiner commented that since such was not during his active duty, the Veteran's tinnitus was less likely as not due to active duty military noise exposure.  

In an April 2011 addendum to the November 2010 VA audiological examination report, the same examiner indicated that it was less likely than not that the Veteran's hearing loss was aggravated by active duty military noise exposure.  

The Board observes that the examiner's opinion as to the Veteran's bilateral hearing loss is somewhat contradictory.  The examiner stated that the Veteran's bilateral hearing loss was less likely as not caused by active duty military noise exposure, but that it should be taken into consideration that the Army did provide the Veteran with hearing aids in 1991.  The Board also notes that the examiner did not provide any rationale for her opinion that it was less likely than not that the Veteran's current hearing loss was aggravated by active duty military noise exposure.  Further, the examiner did not address whether any pre-service tinnitus was aggravated during the Veteran's periods of service.  

In light of the above, the Board finds that the Veteran has not been afforded VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a thoracolumbar spine disability; a right leg and right hip disability; bilateral hearing loss; tinnitus; and a sleep disorder.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher rating for his anxiety disorder, the Board observes that the Veteran was last afforded a VA psychiatric examination in November 2010.  The diagnosis was an anxiety disorder, not otherwise specified.  A Global Assessment of Functioning (GAF) score of 61 was assigned.  Since that time, in a November 2017 informal hearing presentation, the Veteran's representative requested that the Veteran be afforded a new VA examination to assess the current nature and severity of his service-connected anxiety disorder under the provisions of DSM-5.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected anxiety disorder in over seven years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination.  

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claim for a higher rating for an anxiety disorder, as well as the claims for service connection, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).   

Additionally, the Board finds that a remand is also required to request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order for the Veteran to provide the information requested on such form.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his thoracolumbar spine problems; right leg and right hip problems; bilateral hearing loss; tinnitus; and sleep problems since April 2011.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Request the Veteran to provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or a comparable statement as to the information requested on such form.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed thoracolumbar spine disability; right leg and right hip disability; bilateral hearing loss; tinnitus; and sleep disorder, as well as the nature, extent, and severity of his service-connected anxiety disorder and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed thoracolumbar spine disability and right leg and right hip disability.  The claims file must be reviewed by the examiner. The examiner must diagnose all current thoracolumbar spine disabilities; right leg disabilities; and right hip disabilities.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed thoracolumbar spine disabilities; right leg disabilities; and right hip disabilities are related to and/or had its onset during his periods of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of thoracolumbar spine problems; right leg problems; and right hip problems during his periods of active duty and since those periods.  

The examiner must also specifically state the likelihood that any diagnosed thoracolumbar spine disabilities; right leg disabilities; and right hip disabilities existed prior to the Veteran's periods of active duty.  If the examiner concludes that any diagnosed thoracolumbar spine disabilities; right leg disabilities; and right hip disabilities existed prior to the Veteran's periods of active duty, the examiner must indicate that likelihood that any such disabilities worsened during service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims file must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss and tinnitus are identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus was incurred during the Veteran's periods of service, or is the result of exposure to loud noise during his periods of service.  

Additionally, the examiner must specifically acknowledge and discuss any reports by the Veteran reports that his hearing loss and tinnitus were first manifested during his periods of service, and have continued since service.  

The examiner must specifically state the likelihood that any diagnosed hearing loss and tinnitus existed prior to the Veteran's periods of active duty.  If the examiner concludes that any diagnosed hearing loss and tinnitus existed prior to the Veteran's periods of active duty, the examiner must indicate that likelihood that the disability worsened during service.  

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed sleep disorder.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current sleep disorders.  Thereafter, the examiner must opine  as to whether it is as at least as likely as not that any currently diagnosed sleep disorders are etiologically related to or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of sleep problems during his periods of service and since those periods.  

The examiner must further opine as to whether the Veteran's service-connected anxiety disorder, or any other service-connected disabilities, caused or aggravated any currently diagnosed sleep disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed sleep disorders, by the Veteran's service-connected anxiety disorder, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorders, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected anxiety disorder.  The claim file must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected anxiety disorder must be described in detail. 

8.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


